DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 20-23 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected combination and method of assembling respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 17th, 2022. 
With regard to applicant’s remarks received March 17th, 2022, particularly, applicant alleged claim 1 to be allowable and thus groups II and III should be allowed/examined on the merits. However, claim 1 was not found to be allowable, and furthermore, group I (elected) was directed a subcombination, while group II was directed to a subcombination, and group III was directed to a method of assembly. Notably, the subcombination of claims 1-19 introduced features (dependent) that where lacking from groups II and III, and likewise, groups II and III possessed features that were lacking from group I, indicating novelty individual to groups I, II, and III (see the Requirement for Restriction mailed January 24th, 2022, particularly paragraphs 3-6). Where there would have been a serious search and examination burden if restriction where not required as group I necessitated a search in at least CPCs A47C/02, A47C17/1753, A47C19/045, A47C20/04 among others alongside unique text searching for the features prevalent in group I, but lacking in groups II or III. While a search and examination of group II would be of serious burden as necessitating a search in at least CPCs A47C31/008 alongside a unique text search for features that are absent from groups I and III. Finally, group III would pose a serious search and examination burden thereof as group III would require a search in at least CPCs A47C19/021, A47C19/02, and A47C19/025, alongside a unique text search for the features in group III absent from groups I and II. Where it is further considered the CPCs of the listed groups do not overlap th, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one further sector” of claim 1; and “the support element… has a… curved.. shape” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of word count (e.g. 177 words).  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Notably, the limitations (1) “an adjustment mechanism for adjusting the legrest sector…the adjustment mechanism is adapted to influence an angle between he upper leg part and a main orientation of the frame support” (claim 1) and (2) “an anti-crushing mechanism that is adapted to prevent adjustment of the angle of the upper leg part or the inclination of the lower leg part or the upper leg part comes into contact with an obstacle” (claim 18) are recited.
Regarding claim 1, a “adjustment mechanism ” that is ‘for adjusting’ is recited in claim 1. The term(s) ‘mechanism’ is/are nonce terms lacking a specific structural meaning (i.e. mechanism could be by hand, by electromagnetics/magnets, by motors of all varieties, lever operation, linkages, cables or pulleys, tensioners and so on); the limitation ‘for adjusting’ is recognized functional language; and the limitation does not provide sufficient structure of the ‘adjustment mechanism’ for performing the function of adjusting the legrest sector, etc.). 
	Regarding claim 18, a “anti-crushing mechanism” that is ‘adapted to prevent adjustment of the angle of the upper leg part or the inclination of the lower leg part when the lower leg part or the upper leg part comes into contact with an obstacle’ is recited in claim 18. The term(s) ‘mechanism’ is/are nonce terms lacking a specific structural meaning (i.e. an anti-crushing mechanism could be done as through sensors and a automatically halting operation of the motors, only supporting the legrest sectors in one vertical direction (such that the legrest and the supports thereunder may readily separate), electromagnetic repulsions, cams that path out measures that mitigate crushing of a person’s hand/body, etc); the limitation ‘adapted to prevent adjustment of the angle...’ is recognized functional language; and the limitation does not provide sufficient structure of the ‘anti-crushing mechanism’ for performing the function of preventing adjustment of the angle..., etc.). Therefore, “an anti-crushing mechanism” is interpreted to read as “wherein the lower leg part and the upper leg part are capable of moving vertically from the frame support in such a manner as may be facilitated by lifting the legrest portion by hand, where gravity maintains the connection of the upper or lower legrest part and the sliding surface” as seemingly illustrated in FIGS. 1 and 2.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7 (alongside 6), 14, 15, 17,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7 (and consequent of 6), the limitation “wherein the support element is attached angled between 80° and 100°”. The limitation is confusing as there is no entity the ‘support element’ is angled to, and furthermore is antecedent to a claim that establishes “the support element… has a straight, curved, or angled shape”. While a straight shape of the support element might be understood as perhaps 80°-100° relative to the lower leg part or some similar relation, a curved or angled shape is not readily understood by examiner (nor does a curved shape appear to be disclosed by applicant’s drawings for further clarification). For the purposes of examination “wherein the support element is attached angled between 80° and 100°” is construed to read as “wherein a linear extent of the support element is attached angled between 80° and 100° relative to the lower leg part”.
Regarding claims 14 and 15, the limitations “wherein a maximum angle of the upper leg part is for a lying position between 30 and 50°”; and for a storage position above 50°”. There is confusion as to whether such limitations underlined are respective to a method of use or to an apparatus. Notably, the manner of construction appears to allude to method of use (for a lying position/for a storage position), where such lying or storage position would be a method of use or intended use of the invention. A single claim which claims both an apparatus and the 
Similarly, claim 15 establishes similar limitations (though instead claiming a maximum for a lying position of 40-50 degrees, and a maximum for a storage position between 70 and 100 degrees. Limitations of which similarly confusingly seem to set forth a method of use through “for a lying position” and “for a storage position”, utilize the limitation “a maximum” particular to a range of values (40-50 and 70-100), and similarly utilize “maximum” while presenting values that are mutually exclusive of each other.
Regarding both claim 14 and 15 further, there is further confusion as to what “a maximum angle of the upper leg part” is referent to, and may present antecedent basis issues as “an angle” has already been established in claim 1 (“an angle between the upper leg part and a main orientation of the frame support”). Is this “maximum angle” (of claims 14 and 15) the 
Due to the considerable number of questions and indefiniteness left unresolved and compounding in claims 14 and 15, claims 14 and 15 are respectfully precluded from search. Applicant should carefully amend claims 14-15 to better clarify the subject matter thereof, and explanation is respectfully requested otherwise.
Regarding claim 17, the limitation “the lower leg part can be folded towards the upper leg part by hand” is recited. There is confusion as to whether the limitation is directed toward an apparatus or a method of use of the apparatus. It is unclear whether infringement occurs when the apparatus is merely capable of facilitating such feature; or whether infringement occurs when the apparatus actively facilitates such feature. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) (MPEP 2173.05(p) is relevant). For the purposes of examination, the limitation is construed to read as “the lower leg part is capable of being folded toward the upper leg part”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 

Claim(s) 1, 5-11, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sommerfeld et al. (U.S. Pat. No. 6101648); hereafter "Sommerfeld".
Regarding claim 1, Sommerfeld discloses (FIGS. 1-3 and 8-10) a frame element (146; FIG. 3) for an adjustable bed (as illustrated between FIGS. 1-3 and 9), the frame element being arranged as a longitudinal element for a longitudinal side of the bed (As illustrated between FIGS. 3 and 10) and having an adjustable legrest sector (116/118; FIG. 3) and at least one further sector (112; FIG. 10), the frame element comprising a frame support (12; FIG. 1) with a sliding surface (along D, as illustrated in FIG. 2; alongside FIGS. 8-9); an adjustment mechanism (128/138; FIG. 3) for adjusting the legrest sector (as illustrated in FIGS. 1-3 and 10); and an adjustable legrest of the legrest sector (As illustrated in FIG. 3), the legrest comprising a upper leg part (116; FIG. 3) hingedly connected to the frame support (as illustrated in FIG. 3) or to a middle part of the at least one further sector, and a lower leg part (118; FIG. 3) hingedly connected to the upper leg part (As illustrated in FIG. 3), wherein: a support element (14-20; FIGS. 1-2) of the lower leg part is adapted to come into contact with the sliding surface (As illustrated in FIGS. 1 and 2); the adjustment mechanism is adapted to influence an angle between the upper leg part and a main orientation of the frame support (as illustrated between FIGS. 3 and 10); and the angle of the upper leg part and an inclination of the lower leg part with respect to the main orientation of the frame support depend on each other (As illustrated between FIGS. 3 and 10).
Regarding claim 5, Sommerfeld discloses (FIGS. 1-3, and 8-10) the frame element according to claim 1, wherein the sliding surface is formed by a sliding coating ([Col. 5, lines 22-27] “a friction reduction substance 99, such as graphite, may be employed on the ramp 12. It should be understood that this configuration is equally useful on a ramp assembly comprising one or more contact members, as shown in FIGS. 1 through 3”).
Regarding claim 6, Sommerfeld discloses (FIGS. 1-2) the frame element according to claim 1, wherein the support element (as illustrated in FIGS. 1-2) is attached angled to the lower leg part (as illustrated in FIGS. 1-2); and has a straight, curved or angled shape (as illustrated in FIGS. 1-2; the support element comprises simultaneously a straight, curved, and angled shape therein amidst 16, 18, and 20).
Regarding claim 7, Sommerfeld discloses (FIGS. 1-2) the frame element according to claim 6, wherein the support element is attached angled between 80° and 100°. Where the angle is eminently demonstrated as 90 degrees (perpendicular) in FIGS. 1 and 2)
Regarding claim 8, Sommerfeld discloses (FIGS. 1-3) the frame element according to claim 6, wherein the support element is welded, glued or screwed to the lower leg part. Where the elements are tubular attached and connected through welding as illustrated in FIGS. 1-3.
Regarding claim 9, Sommerfeld discloses (FIGS. 1-3 and 8-10) the frame element according to claim 1, wherein the support element comprises a plain bearing or a roller bearing adapted to come into contact with the sliding surface. Where in FIGS. 1-3, there is availed a roller bearing, while in FIGS. 8-10 there is an availed a plain bearing.
Regarding claim 10, Sommerfeld discloses (FIGS. 8-10) the frame element according to claim 1, wherein the support element comprises one or more lateral guides (as illustrated in FIGS. 8-10).
Regarding claim 11, Sommerfeld discloses (FIGS. 3) the frame element according to claim 1, wherein the upper leg part is adapted to come into contact with a contact surface of the adjustment mechanism. As illustrated in FIG. 3, the upper leg part (116) is adapted to come into contact with a contact surface of the adjustment mechanism (128/136/138/140/142), as illustrated in FIG. 3.
Regarding claim 16, Sommerfeld discloses (FIGS. 3 and 10) the frame element according to one of claim 1, wherein the lower leg part is attached to the upper leg part in such a way that the lower leg part can be folded towards the upper leg part (As illustrated between FIGS. 3 and 10, with the lower leg part folding toward the upper leg part.
Regarding claim 17, Sommerfeld discloses (FIGS. 3) the frame element according to claim 16, wherein the lower leg part can be folded towards the upper leg part by hand. Where [Col. 3, lines 43-47] states “operation of the ramp assembly 10 relative to the movement of the foot section 118 is characterized as follows. As briefly described above, the motor 128 turns the gear train 130, which, in turn, turns a screw 132. Alternatively, a hand crank (not shown) can turn the screw 132”.
Regarding claim 18, Sommerfeld discloses (FIGS. 1-3) the frame element according to claim 1, wherein the adjustable legrest sector comprises an anti-crushing mechanism that is adapted to prevent adjustment of the angle of the upper leg part or the inclination of the lower leg part when the lower leg part or the upper leg part come comes into contact with an 
Regarding claim 19, Sommerfeld discloses (FIGS. 1-3) the frame element according to claim 1, in which the sliding surface is part of a rail of a baffle guide (as illustrated in FIGS. 1-3).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Paul (U.S. Pat. No. 6789280).
Regarding claim 1, Paul discloses (FIGS. 1-3) a frame element (as illustrated in FIGS. 1-3) for an adjustable bed (as illustrated between FIGS. 1-3), the frame element being arranged as a longitudinal element for a longitudinal side of the bed (As illustrated in FIGS. 3) and having an adjustable legrest sector (64/66; FIG. 3) and at least one further sector (62; FIG. 3), the frame element comprising a frame support (48; FIG. 3) with a sliding surface (along 54/56, as illustrated in FIG. 2-3); an adjustment mechanism (160; FIG. 3) for adjusting the legrest sector (as illustrated in FIGS. 1-3 and 10); and an adjustable legrest of the legrest sector (As illustrated in FIG. 3), the legrest comprising a upper leg part (64; FIG. 3) hingedly connected to the frame support (as illustrated in FIG. 3) or to a middle part of the at least one further sector, and a lower leg part (66; FIG. 3) hingedly connected to the upper leg part (As illustrated in FIG. 3), wherein: a support element (102/128; FIGS. 2-3) of the lower leg part is adapted to come into contact with the sliding surface (As illustrated in FIGS. 2-3); the adjustment mechanism is adapted to influence an angle between the upper leg part and a main orientation of the frame 
Regarding claim 2, Paul discloses (FIGS. 2-3) the frame element according to claim 1, wherein the frame support further comprises a bulge in a region of the sliding surface (the triangular notch/bulge upon 54/56; FIGS. 2-3).
Claim(s) 1 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schneider et al. (U.S. Pub. No. 20030052238); hereafter "Schneider".
Regarding claim 1, Schneider discloses (FIGS. 1-3) a frame element (as illustrated in FIGS. 1-3) for an adjustable bed (as illustrated between FIGS. 1-3), the frame element being arranged as a longitudinal element for a longitudinal side of the bed (As illustrated between FIGS. 1-3) and having an adjustable legrest sector (10/14; FIG. 3) and at least one further sector (6; FIG. 3), the frame element comprising a frame support (4; FIG. 3) with a sliding surface (along 41, as illustrated in FIG. 3); an adjustment mechanism (32/34/36/38; FIG. 3) for adjusting the legrest sector (as illustrated in FIGS. 1-3); and an adjustable legrest of the legrest sector (As illustrated in FIG. 3), the legrest comprising a upper leg part (10; FIG. 3) hingedly connected to the frame support (as illustrated in FIG. 3) or to a middle part of the at least one further sector, and a lower leg part (14; FIG. 3) hingedly connected to the upper leg part (As illustrated in FIG. 3), wherein: a support element (74/68/70; FIGS. 3) of the lower leg part is adapted to come into contact with the sliding surface (As illustrated in FIGS. 1 and 3); the adjustment mechanism is adapted to influence an angle between the upper leg part and a main orientation of the frame support (as illustrated between FIGS. 1 and 3); and the angle of the upper leg part and an 
Regarding claim 12, Schneider discloses (FIGS. 3) the frame element according to claim 1, wherein the adjustment mechanism of the legrest sector comprises a rotatable mounted disc with a spindle nut (38; FIG. 3; [0144]: “spindle nut”) and a spindle (36; FIG. 3; [0144]: “spindle 36”) of a drive element (32/34; FIG. 3; [0144]: “adjustment motor 32” “angle drive 34”), wherein the spindle engages the spindle nut and extends perpendicularly to an axis of rotation (As illustrated in FIG. 3) of the disc.
Regarding claim 13, Schneider discloses (FIGS. 3) the frame element according to claim 12, wherein the drive element is an electric (claim 53: “the adjusting device has at least one electric motor as the adjustment motor”) coaxial drive. Where in FIG. 3, the drive is coaxially arranged relative to the spindle and spindle nut.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paul in view of itself.
Regarding claim 3, Paul discloses (FIGS. 2) the frame element according to claim 2, wherein the bulge is a trapezoidal or triangular bulge. Where in FIG. 2, the bulge is eminently a triangular shape.
However, Paul does not explicitly disclose wherein the triangular bulge is made of a plastic.
Regardless, Paul discloses the claimed invention except for the triangular bulge being made of a plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the material out of a plastic, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Where the results would have been predictable as plastics are eminently well known to be used in bedding constructions and parts thereof. Where further, there is a lack of criticality as to the material of the bulge being metal or otherwise in applicant’s specification with paragraphs 0021 merely stating the material is a plastic with no particularity.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommerfeld in further view of itself.
Regarding claim 4, Sommerfeld discloses (FIGS. 1-3 and 10) the frame element according to claim 1, wherein a pitch angle of the sliding surface with respect to the main orientation of the frame support deviates at least in sections from 0° (along 12 as illustrated in FIGS. 1-3) and is arranged such that a flexion angle between the upper leg part and the lower leg part is ergonomically correct (as illustrated between FIGS. 1-3 and 10); and the inclination of the lower leg part is {an arbitrary angle}.
However, Sommerfeld does not explicitly disclose wherein the flexion angle between the upper leg part and the lower leg part and the inclination of the lower leg part is less than or equal to 15°.
Regardless, Sommerfeld discloses the claimed invention except for the inclination of the lower leg part being less than or equal to 15°.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have produced the configuration such that the inclination of the lower leg part being less than or equal to 15°, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Where the results would have been predictable as Sommerfeld acknowledges in [Col. 3, line 65-Col. 4, line 5] “Each ramp 12 attaches to a respective one of the inner surfaces 148, 150 at an angle of inclination. The angle of inclination of each ramp 12 is dependent upon several factors including: (1) the length of the knee and foot sections 116, 118; (2) the rate and amount of displacement of the knee sections 116; (3) the placement of the contact member 14 relative to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the Notice of References Cited (PTO-892) were considered pertinent because they address the state of the art concerning actuated bedding assemblies, sliding assemblies thereof, actuation schemes, means thereof, and configurations of crush-prevention bedding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke F Hall whose telephone number is (571)272-5996. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HALL/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/28/2022